Felt, C. J.
This is an appeal from an award of the Industrial Board of Indiana. Appellee has moyed to dismiss the appeal, and the first reason assigned therefor is that appellant filed no motion for a new trial after the final award was made by the board. The record shows a finding and an award by the board and an application by appellant for a review by the full board of the award, which was granted and the case was heard by all the members of the Industrial Board and the award made and entered from which this appeal was taken. Appellant has assigned as error: (1) The award is not sustained by sufficient evidence; (2) the award is contrary to the evidence; (3) the award is not sustained by the finding of facts stated by the board; (4) the award is contrary to the finding of facts stated by the board; (5) the award is contrary to law; (6) the board erred in its rulings of law upon the facts found; (7) the board erred in its award of compensation upon the facts found.
The Workmen’s Compensation-Act (Acts 1915 p. 392) provides: “Sec. 59. The board or any of its members shall hear the parties at issue and their representatives and witnesses and shall determine the dispute in any summary man*551ner. The award, together with a statement of the findings of fact, rulings of law and any other matters pertinent to the question at issue shall he filed with the record of proceedings, and a copy of the award shall immediately be sent to the parties in dispute.
“Sec. 60. If an application for review is made to the board within seven days from the date of the award, the full board, if the first hearing was not held before the full board, shall review the evidence, or if deemed advisable, as soon as practicable hear the parties at issue, their representatives and witnesses and shall make an award and file same in like manner as specified in the ..foregoing section.
“Sec. 61. An award of the board, as provided in section-59, if not reviewed in due time, or an award of the board upon such review as provided in section 60, shall be conclusive and binding as to all questions of fact, but either party to the dispute may within thirty days from the date of the award appeal to the appellate court for errors of law under the same terms and conditions as govern appeals in ordinary civil actions. The board, of its own motion, may certify questions of law to said appellate court for its decision and determination. ”
1. 2. 3. *5524. 5. *551An examination of the whole act shows clearly that the intention of the legislature was to provide compensation and the proper award with a minimum of legal procedure. The provisions for a review afford opportunity of presenting to the full board all questions relied upon by the aggrieved party and in the main serve 'the same purpose that a motion for a new trial serves in a civil action. At all events it is evident the legislature did not contemplate engrafting on the procedure provided by the act all the requirements relating to appeals from judgments in ordinary civil suits. This is apparent from the general tenor of the law and by §55 which provides that: “The Board may make rules not inconsistent with this act for carrying out the *552provisions of this act. Process and procedure under this act shall be as summary and simple as reasonably may.be.” As above shown, the section authorizing appeals contains the phrase, “under the same terms and conditions as govern appeals in ordinary civil actions, ’ ’ but it is apparent it was only intended to apply to phases of the procedure in appeals under the act not specially provided for by the act itself. No motion for a new trial was contemplated by the legislature, but on the contrary the intention to dispense with such motion and to make the procedure simple and direct is apparent both from the general tenor of the law and the special provisions to which reference has already been made. For the reasons already announced it was not necessary to file a motion to modify or set .aside the final award made by the full board to entitle the aggrieved party to appeal under the provisions of the law above set out.
6. The record shows that appellant duly excepted to the original award and also to the award made by the full board on review, and then presented its bill of exeeptions containing the evidence and the rulings of the court and exceptions thereto, which bill was duly approved and signed by all the members of the board and thereafter filed with the secretary of said board and made a part of the record in this cause by order of the board. The board also duly certifies that the transcript contains full, true and correct copies of all papers and entries in said cause required by the praecipe of appellant.
7. The further contention that the record does not show that the exception was taken “at the time” is not available since the exceptions shown are sufficient under the provisions of the act and would have been sufficient without showing an exception to the first award, as the record sets forth the proceedings on review by the full board and appellant’s exception to the final award from which this appeal was taken.
*5536. On this record the assignment of errors presents alleged “errors of law” which an aggrieved party is entitled to have passed npon by this court under §61, supra. See, also, Columbia School Supply Co. v. Lewis, ante 386, 115 N. E. 103. "We are not called upon to de-. cide, and do not decide, the right of a party to .appeal from the first award without applying for a review under the statute.
Other alleged omissions and irregularities mentioned in the motion to dismiss need not he specifically mentioned as they are in effect disposed of by onr discussion and disposition. of the other questions presented. The motion to dismiss the appeal is therefore overruled.
Ibach, P. J., Dansman, Caldwell, Batman and Hottel, JJ., concur.
Notes — Reported in 115 N. E 676. Workmen’s compensation acts: (a) what is an accident in meaning of, Ann. Cas. 1913C 4, 1914B 498, 1916B 1293, L. R. A. 1916A 23, 40; (b) review of facts on appeal under, Ann. Cas. 1916B 475.